Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-21-2005

USA v. Jamas Day Care Ctr
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4586




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Jamas Day Care Ctr" (2005). 2005 Decisions. Paper 366.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/366


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ____________

                      NO. 04-4586
                     ____________

           UNITED STATES OF AMERICA

                            v.

      JAMAS DAY CARE CENTER CORP., INC.,

                                             Appellant

                     ____________

    On Appeal from the United States District Court
             for the District of New Jersey
             (D.C. Civil No. 03-cv-06010)
     District Judge: Honorable Faith S. Hochberg
                     ____________

    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                   October 20, 2005

BEFORE: SCIRICA, Chief Judge, VAN ANTWERPEN and
             ALDISERT, Circuit Judges

                (Filed October 21, 2005)

                     ____________

               OPINION OF THE COURT
                    ____________
VAN ANTWERPEN, Circuit Judge

                                              I.

       Because we write solely for the parties, we recount only the relevant facts. The

United States sought to reduce to judgment tax, penalty and interest assessments against

Appellant Jamas Daycare Center Corp., Inc. (“Jamas”). Among these assessments were

employment (FICA) and unemployment (FUTA) taxes, as well as penalties and interest,

for various time periods between 1988 and 2003. The United States claims that Jamas

had a total indebtedness with respect to these assessed liabilities in the amount of

$534,217.96, including payments and credits that the Internal Revenue Service (“IRS”)

applied to reduce the balances due. Jamas, however, claimed that it paid $127,992.06

towards its total indebtedness and the IRS failed to properly credit those payments.

       The United States filed a motion for summary judgment supported by an affidavit

of T. Corcoran, Manager, Technical Services Advisory, and the Declaration of Lawrence

Blaskopf with certificates of assessments and payments (Forms 4340) attached. Jamas

opposed the motion on the ground that the assessment amount should be reduced, and

supported his argument with an affidavit of Richard Costa, CPA, along with summary

sheets that tallied copies of money orders and checks totaling $127,992.06. Jamas argued

that there was a reasonable dispute as to whether the IRS had properly credited all such

payments to the tax periods at issue. The government responded with a declaration of

Joseph Martone, which accounted for all the payments that Jamas claimed were not



                                              2
properly credited. The District Court granted summary judgment and Jamas timely

appealed.

                                             II.

       The District Court had jurisdiction under 28 U.S.C. §§ 1340 & 1345. This Court

has jurisdiction over the appeal pursuant to 28 U.S.C. § 1291. We exercise plenary

review of an appeal from a grant of summary judgment and apply the same test the

District Court should have used initially, viewing the facts in a light most favorable to the

nonmoving party. Olson v. GE Astrospace, 101 F.3d 947, 951 (3d Cir. 1996).

                                             III.

       By virtue of Rule 56(c) of the Federal Rules of Civil Procedure, summary

judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue

as to any material fact and that the moving party is entitled to a judgment as a matter of

law.” Fed. R. Civ. P. 56(c) (2005). “[T]he mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “In order to demonstrate the existence of

a genuine issue of material fact, the nonmovant must supply sufficient evidence (not mere

allegations) for a reasonable jury to find for the nonmovant.” Olson, 101 F.3d at 951

(citing Coolspring Stone Supply, Inc. v. American States Life Ins. Co., 10 F.3d 144, 148



                                              3
(3d Cir. 1993)).

       Here, the United States submitted affidavits with certificates of assessments

detailing the taxes, penalties and interest owed by Jamas. “Assessments are presumed to

be valid, and establish a prima facie case of liability against a taxpayer.” United States v.

Green, 201 F.3d 251, 253 (3d Cir. 2000); see also Freck v. IRS, 37 F.3d 986, 992 (3d Cir.

1994). Jamas responded with an affidavit of its own, and evidence of payments made by

Jamas to the government.

       In general, the United States does not dispute that Jamas made those payments to

the government.1 However, it offered further evidence that those payments were credited

to Jamas and explained that the payments did not have any bearing upon Jamas’s total

assessment. Jamas does not dispute the government’s explanation, nor does it offer any

evidence that these payments were not credited in the manner suggested. Consequently,

even drawing all reasonable inferences in its favor, Jamas’s allegations that payments

were not properly credited amount to nothing more than mere speculation, and are

insufficient to warrant a trial. Sterling Nat'l Mortg. Co. v. Mortgage Corner, 97 F.3d 39,

45 (3d Cir. 1996). The Order of the District Court is affirmed.



   1
       Actually, the government stated that five checks, nos. 1685, 1967, 1611, 1663 and
1671, were either made out to a Mr. Williams, or cash, and that one check was returned
unpaid. Again, Jamas does not dispute the government’s contention. Given that Jamas
has presented no documentary or testamentary evidence that those checks in dispute
represented funds paid to the government, we cannot credit those checks as evidence of
payment. Olson, 101 F.3d at 951 (explaining that nonmovant must supply sufficient
evidence – not mere allegations – for a reasonable jury to find in his favor.).

                                              4